Exhibit 10.5

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), entered into on February 5, 2016
(the “Effective Date”), is made by and between Tyson Marshall (the “Executive”)
and Mad Catz Interactive, Inc., a corporation existing under the federal laws of
Canada (together with any of its subsidiaries and affiliates as may employ the
Executive from time to time, and any successor(s) thereto, the “Company”).

RECITALS

A. The Company desires to assure itself of the continued services of the
Executive by engaging the Executive to perform services under the terms hereof.

B. The Executive desires to continue to provide services to the Company on the
terms herein provided.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

1. Certain Definitions.

(a) “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person where “control” shall have the meaning given such term under Rule
405 of the Securities Act of 1933, as amended from time to time.

(b) “Agreement” shall have the meaning set forth in the preamble hereto.

(c) “Annual Base Salary” shall have the meaning set forth in Section 3(a).

(d) “Board” shall mean the Board of Directors of the Company or any successor
governing body.

(e) The Company shall have “Cause” to terminate the Executive’s employment
hereunder upon: (i) the Executive’s willful failure to substantially perform the
duties set forth herein (other than any such failure resulting from the
Executive’s Disability); (ii) the Executive’s willful failure to carry out, or
comply with, in any material respect, any lawful directive of the Board;
(iii) the Executive’s commission at any time of any act or omission that results
in, or may reasonably be expected to result in, a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any felony or crime involving moral turpitude; (iv) the Executive’s unlawful use
(including being under the influence) or possession of illegal drugs on the
Company’s premises or while performing the Executive’s duties and
responsibilities hereunder; (v) the Executive’s commission at any time of any
act of fraud, embezzlement, misappropriation, material misconduct, conversion of
assets of the Company, or breach of fiduciary duty against the Company (or any
predecessor thereto or successor thereof); or (vi) the Executive’s material
breach of this Agreement or other agreements with the Company (including,



--------------------------------------------------------------------------------

without limitation, any breach of the restrictive covenants of any such
agreement); and which, in the case of clauses (i), (ii) and (vi), continues
beyond fourteen (14) days after the Company has provided the Executive written
notice of such failure or breach (to the extent that, in the reasonable judgment
of the Board, such failure or breach can be cured by the Executive).

(f) “Change of Control” shall mean:

(i) The members of the Board at the beginning of any consecutive
12-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 12-calendar-month period, shall be deemed to be an Incumbent
Director.

(ii) The acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d–3 promulgated under the Exchange Act) of fifty percent (50%) or more
of the stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of the Company (irrespective of
whether at the time stock of any class or classes of the Company shall have or
might have voting power by reason of the happening of any contingency);
provided, however, that for purposes of this subsection (f), the following
acquisitions will not constitute a Change of Control: (A) any acquisition
directly from the Company; (B) any acquisition by the Company or a subsidiary of
the Company; or (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company.

(iii) The consummation of a merger or consolidation involving the Company if the
stockholders owning the capital and profits (“ownership interests”) of the
Company immediately before such merger or consolidation do not, as a result of
such merger or consolidation, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power or ownership interests of the
Company, or the entity resulting from such merger or consolidation, in
substantially the same proportion as their ownership of the combined voting
power or ownership interests outstanding immediately before such merger or
consolidation.

(iv) There shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale or
(B) the approval by stockholders of the Company of any plan or proposal for the
liquidation or dissolution of the Company.

(v) The dissolution or the complete or partial liquidation of the Company.

In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with Section 409A.

 

2



--------------------------------------------------------------------------------

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h) “Company” shall, except as otherwise provided in Section 7(j), have the
meaning set forth in the preamble hereto.

(i) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated due to the Executive’s death, the date of the Executive’s death;
(ii) if the Executive’s employment is terminated for any other reason, the date
indicated in the Notice of Termination (or the date specified by the Company
pursuant to Section 4(b) in connection with a termination by the Executive).

(j) “Disability” shall mean any medically determinable physical or mental
impairment that renders the Executive physically or mentally unable regularly to
perform his or her duties hereunder for a period in excess of one hundred twenty
(120) consecutive days or more than one hundred eighty (180) days in any
consecutive twelve (12) month period, as determined by a physician jointly
selected by the Company and the Executive.

(k) “Effective Date” shall have the meaning set forth in the preamble hereto.

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(m) “Executive” shall have the meaning set forth in the preamble hereto.

(n) “Extension Term” shall have the meaning set forth in Section 2(b).

(o) “First Payment Date” shall have the meaning set forth in Section 5(b)(ii).

(p) The Executive shall have “Good Reason” to terminate the Executive’s
employment hereunder after the occurrence of one or more of the following
conditions without the Executive’s written consent: (i) a material diminution in
the Executive’s authority, duties, or responsibilities, as described herein. For
the avoidance of any doubt, being asked to assume the duties of a CEO, CFO or
General Counsel in a privately held company shall constitute a material
diminution of the Executive’s authority, duties or responsibilities having had
that authority, duties or responsibilities in a publicly traded company; (ii) a
material diminution in the Executive’s Annual Base Salary as described herein;
(iii) a material reduction in the package of benefits and incentives, taken as a
whole, provided to the Executive (except that employee contributions may be
raised to the extent of any cost increases imposed by third parties) or any
action by the Company which would materially and adversely affect the
Executive’s participation or reduce the Executive’s benefits under any such
plans, except to the extent that such benefits and incentives of all other
executive officers of the Company are similarly reduced (iv) a material change
in the geographic location at which the Executive must perform the Executive’s
services hereunder. For the avoidance of any doubt, an increases in the
Executive’s one-way commute distance by more than fifty (50) miles from his or
her then principal residence shall constitute a material change in the
geographic location at which the Executive must perform the Executive’s services
hereunder; or (v) any other action or inaction that constitutes a material
breach of this Agreement by the Company; and which, in the case of any of the
foregoing, continues beyond thirty (30) days

 

3



--------------------------------------------------------------------------------

after the Executive has provided the Company written notice that the Executive
believes in good faith that such condition giving rise to such claim of Good
Reason has occurred, so long as such notice is provided within ninety (90) days
after the initial existence of such condition.

(q) “Independent Directors” shall mean the independent members of the Board.

(r) “Installment Payments” shall have the meaning set forth in Section 5(b)(ii).

(s) “Notice of Termination” shall have the meaning set forth in Section 4(b).

(t) “Person” shall mean any individual, natural person, corporation (including
any non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.

(u) “Proprietary Information” shall have the meaning set forth in Section 7(d).

(v) “Release” shall have the meaning set forth in Section 5(b)(ii).

(w) “Restricted Period” shall mean the period from the Effective Date through
the end of the Severance Period.

(x) “Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

(y) “Severance Payment” shall have the meaning set forth in Section 5(b)(i).

(z) “Severance Period” shall mean if the Executive’s employment shall be
terminated by the Company without Cause or by the Executive’s resignation for
Good Reason, the period beginning on the Date of Termination and ending on the
first (1st) anniversary of the Date of Termination.

(aa) “Term” shall have the meaning set forth in Section 2(b).

2. Employment.

(a) In General. The Company shall employ the Executive and the Executive shall
enter the employ of the Company, for the period set forth in Section 2(b), in
the position set forth in Section 2(c), and upon the other terms and conditions
herein provided. The terms and conditions herein provided supersede in their
entirety any contradictory terms and conditions in any employee manual, plan,
policy, program or other arrangement maintained by the Company. To the extent a
term or condition is not detailed herein, the employee manuals, plans, policies,
programs or other arrangements maintained by the Company shall govern.

(b) Term of Employment. The term of employment under this Agreement (the “Term”)
shall be for the period beginning on the Effective Date and ending on the first
(1st)

 

4



--------------------------------------------------------------------------------

anniversary of the Effective Date, unless earlier terminated as provided in
Section 4. The Term shall automatically be extended for successive one (1) year
periods (each, an “Extension Term” and, collectively with the Term, the “Term”),
unless earlier terminated as provided in Section 4.

(c) Position and Duties. During the Term, the Executive: (i) shall serve as
General Counsel and Secretary of the Company, with responsibilities, duties and
authority customary for such position, subject to direction by the CEO of the
Company; (ii) shall report directly to the CEO of the Company; (iii) shall
devote substantially all the Executive’s working time and efforts to the
business and affairs of the Company and its subsidiaries, provided that the
Executive may (i) serve on corporate, civic, charitable, industry or
professional association boards or committees, subject to the Board’s prior
written consent in the case of any such board or committee that relates directly
or indirectly to the business of the Company or its subsidiaries (which consent
shall not unreasonably be withheld), (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (iii) manage his personal
investments, so long as none of such activities meaningfully interferes with the
performance of the Executive’s duties and responsibilities hereunder, or
involves a conflict of interest with the Executive’s duties or responsibilities
hereunder or a breach of the covenants contained in Section 7; and (iv) agrees
to observe and comply with the Company’s rules and policies as adopted by the
Company from time to time, which have been made available to the Executive.

3. Compensation.

(a) Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $200,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company, subject to review and adjustment
by the Board in its reasonable discretion (the “Annual Base Salary”).

(b) Other Incentive Plans, Benefits and Perquisites. The Executive shall be
offered additional employee benefits and perquisites the Company and the
Executive negotiate in good faith. The Executive also shall be eligible to
participate in such other incentive compensation programs in accordance with
their terms as the Company may have in effect from time to time for its senior
executive officers and all compensation and other entitlements earned thereunder
shall be in addition to, and shall not in any way reduce, the amount payable to
the Executive as Annual Base Salary.

(c) Health, Welfare and Retirement Plans; Vacation. To the extent the Executive
meets the eligibility requirements for such arrangements, plans or programs, the
Executive shall be entitled to:

(i) participate in such health (medical, hospital and/or dental) insurance
(“Medical and Health Benefits”), retirement, life insurance, disability
insurance, flexible benefits arrangements and accident insurance plans and
programs as are maintained in effect from time to time by the Company for its
senior executive officers;

(ii) participate in other non-duplicative benefit programs which the Company may
from time to time offer generally to senior executive officers of the Company;
and

 

5



--------------------------------------------------------------------------------

(iii) take vacations and be entitled to sick leave in accordance with the
Company’s Paid Time Off (“PTO”) policy, except that Executive will accrue 160
hours of PTO per year for his or her first five (5) years of service with the
Company. Thereafter, the Executive will receive 40 additional hours of PTO for
every additional 5 years of service; provided however, that the total amount of
PTO that Executive can accrue during one year shall be capped at 240 hours.

(d) For the sake of clarity, the Company may modify its health, welfare,
retirement and other benefit plans and vacation and sick leave policies from
time to time and the Executive’s rights under these plans are subject to change
in the event of any such modifications, provided that he will receive the
benefits generally provided to other senior executive officers of the Company.

(e) Business Expenses. During the Term, the Company shall reimburse the
Executive for all reasonable travel and other business expenses incurred by the
Executive in the performance of the Executive’s duties to the Company in
accordance with the Company’s applicable expense reimbursement policies and
procedures.

4. Termination.

(a) Basis for Termination. The Executive’s employment hereunder is “at-will” and
may be terminated by the Company or the Executive, as applicable, without any
breach of this Agreement upon the death or Disability of the Executive, with or
without Cause, and with or without Good Reason. Executive’s “at-will” status
cannot be modified by oral agreement; any modification to this Agreement must be
in writing.

(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 4 (other than a termination by
reason of the Executive’s death) shall be communicated by a written notice to
the other party hereto: (i) indicating in reasonable detail the basis for the
termination, and (ii) specifying a Date of Termination which, if submitted by
the Executive, shall be at least thirty (30) days following the date of such
notice (a “Notice of Termination”); provided, however, that in the event that
the Executive delivers a Notice of Termination to the Company, the Company may,
in its sole discretion, accelerate the Date of Termination to any date that
occurs following the date of Company’s receipt of such Notice of Termination
(even if such date is prior to the date specified in such Notice of
Termination). A Notice of Termination submitted by the Company may provide for a
Date of Termination on the date the Executive receives the Notice of
Termination, or any date thereafter elected by the Company in its sole
discretion. The failure by the Company or the Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause or Good Reason shall not waive any right of the Company or the Executive
hereunder or preclude the Company or the Executive from asserting such fact or
circumstance in enforcing the Company’s or the Executive’s rights hereunder.

5. Company Obligations upon Termination of Employment.

(a) In General. Upon a termination of the Executive’s employment for any reason,
the Executive (or the Executive’s estate) shall be entitled to receive: (i) any
portion of the

 

6



--------------------------------------------------------------------------------

Executive’s Annual Base Salary through the Date of Termination not theretofore
paid, (ii) any expenses owed to the Executive under Section 3(e), and (iii) any
amount arising from the Executive’s participation in, or benefits under, any
incentive compensation plans, employee benefit plans, programs or arrangements
under Section 3(b) or 3(c), which amounts shall be payable in accordance with
the terms and conditions of any such incentive compensation plans, employee
benefit plans, programs or arrangements. Except as otherwise set forth in
Section 5(b) or 6(a) below, the payments and benefits described in this
Section 5(a) shall be the only payments and benefits payable in the event of the
Executive’s termination of employment for any reason.

(b) Severance Payment.

(i) In the event the Executive’s employment shall be terminated by the Company
without Cause or by the Executive’s resignation for Good Reason, then, in
addition to the payments and benefits described in Section 5(a) above, the
Company shall, during the Severance Period, pay to the Executive in equal
installments, an amount equal to 18 months of Executive’s Annual Base Salary in
effect at the Date of Termination (the “Severance Payment”); and (2) to the
extent that bonuses are paid to other Senior Executives for the fiscal year in
which the Date of Termination occurs, then Executive shall be entitled to a
pro-rata share of his or her bonus; and (3) for a period of two years following
the Date of Termination, the Company shall continue to provide or pay the cost
of Medical and Health benefits to Executive and/or Executive’s family. If the
Executive becomes reemployed with another employer during such period and is
eligible to receive employee medical and health benefits under another employer
provided plan, the Company shall not be obligated to continue to provide the
Medical and Health benefits, to the extent that reasonably similar medical and
health benefits are available to the Executive pursuant to such
employer-provided plan. The Company may satisfy its obligations under this
Section 5(b)(i), by paying the applicable premiums for continuation coverage
pursuant to COBRA for Executive and/or his family, for as long as such COBRA
coverage is available under the law; provided however, that if any COBRA
coverage cannot be extended the full two years required by Section 5(b)(i)(3),
the Company shall pay for reasonably similar medical and health benefits during
the period beginning when COBRA coverage ceases and the end of the two year
period as set forth in Section 5(b)(i)(3).

(ii) The Severance Payment shall be in lieu of notice or any other severance
benefits to which the Executive might otherwise be entitled. Notwithstanding
anything herein to the contrary, (A) no portion of the Severance Payment shall
be paid unless, on or prior to the thirtieth (30th) day following the Date of
Termination, the Executive timely executes a general waiver and release of
claims agreement substantially in the form attached hereto as Exhibit A (the
“Release”), which Release shall not have been revoked by the Executive prior to
the expiration of the period (if any) during which any portion of such Release
is revocable under applicable law, and (B) as of the first date on which the
Executive violates any covenant contained in Section 7, any remaining unpaid
portion of the Severance Payment shall thereupon be forfeited. Subject to the
provisions of Section 9, the Severance Payment shall be paid in equal
installments during the Severance Period, at the same time and in the same
manner as the Annual Base Salary would have been paid had the Executive remained
in active employment during the Severance Period, in accordance with the
Company’s normal payroll practices in effect on the Date of Termination;
provided that any installment that would otherwise have been paid prior to the
first normal payroll payment date occurring on or after the thirtieth (30th) day
following the Date of Termination (such

 

7



--------------------------------------------------------------------------------

payroll date, the “First Payment Date”) shall instead be paid on the First
Payment Date. In no event shall any Severance Payment be made prior to the
thirtieth (30th) day following the Date of Termination. For purposes of
Section 409A (including, without limitation, for purposes of
Section 1.409A-2(b)(2)(iii) of the Department of Treasury Regulations), the
Executive’s right to receive the Severance Payment in the form of installment
payments (the “Installment Payments”) shall be treated as a right to receive a
series of separate payments and, accordingly, each Installment Payment shall at
all times be considered a separate and distinct payment.

(c) The provisions of this Section 5 shall supersede in their entirety any
severance payment provisions in any severance plan, policy, program or other
arrangement maintained by the Company.

6. Change of Control.

(a) Termination in the Event of a Change of Control. If, during the fifteen
(15) month period beginning three (3) months prior to a Change of Control and
ending twelve (12) months after such Change of Control, the Company terminates
Executive’s employment without Cause, or Executive terminates his or her
employment for Good Reason, then the Company shall pay or provide the benefits
set forth in Section 5(a) and subsections (i), (ii), and (iii) below.

(i) The Company shall pay to Executive in a lump sum in cash, within thirty days
after the Date of Termination, the aggregate of the following amounts: (1) one
and one half times the Executive’s Annual Base Salary in effect on the Date of
Termination plus (2) the Executive’s target bonus for the fiscal year in which
the Date of Termination occurs.

(ii) For a period of two years following the Date of Termination, the Company
shall continue to provide or pay the cost of all employee Medical and Health
Benefits to Executive and/or Executive’s family. If the Executive becomes
reemployed with another employer during such period and is eligible to receive
employee medical and health benefits under another employer provided plan, the
Company shall not be obligated to continue to provide the Medical and Health
benefits to the extent that new employer’s plan provides reasonably similar
medical and health benefits. If applicable, the Company may satisfy its
obligations under this Section 6(a)(ii), in part, by paying the applicable
premiums for continuation coverage pursuant to COBRA for Executive and/or his
family, for as long as such COBRA coverage is available under the law; provided
however, that if any COBRA coverage cannot be extended the full two years
required by this Section 6(a)(ii), the Company shall pay for reasonably similar
medical and health benefits during the period beginning when COBRA coverage
ceases and the end of the two year period as set forth in this Section 6(a)(ii).

(iii) As of the Date of Termination, all unvested stock options held by
Executive shall become fully vested and exercisable and shall remain exercisable
until the earlier of: (A) first anniversary of the Date of Termination; or
(B) the date on which the option would have expired by its original terms
(disregarding any early termination due to Executive’s separation from service).
All restricted stock awards held by Executive, if applicable, shall become fully
vested and no longer subject to repurchase or forfeiture; and restricted stock
units held by Executive, if applicable, shall become fully vested. Any
performance-based equity awards shall vest at the target performance level.

 

8



--------------------------------------------------------------------------------

(b) Limitation on Change of Control Payments and Benefits. Notwithstanding
anything in this Agreement to the contrary, if any of the payments or benefits
to be made or provided in connection with the Agreement, together with any other
payments or benefits which the Executive has the right to receive from the
Company or any entity which is a member of an “affiliated group” (as defined in
section 1504(a) of the Code without regard to section 1504(b) of the Code) of
which the Company is a member constitute an “excess parachute payment” (as
defined in section 280G(b) of the Code), the payments or benefits to be made or
provided in connection with this Agreement will be reduced to the extent
necessary to prevent any portion of such payments or benefits from becoming
nondeductible by the Company pursuant to section 280G of the Code or subject to
the excise tax imposed under section 4999 of the Code. The determination as to
whether any such decrease in the payments or benefits to be made or provided in
connection with this Agreement is necessary must be made in good faith by a
nationally recognized accounting firm (the “Accounting Firm”), and such
determination will be conclusive and binding upon Executive and the Company. In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Company shall
appoint another nationally recognized accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Executive will have the right to review and
comment on any calculations prepared by the Accounting Firm. In addition, if and
to the extent such right would not cause any payment or benefit to be subject to
any adverse tax consequences under section 409A of the Code (including as a
result of any “substitution” within the meaning of Treas. Reg. §1.409A-3(f)),
Executive will have the right to designate the particular payments or benefits
that are to be reduced or eliminated.

(c) Treatment of Unvested Stock in Stock Acquisition. For avoidance of doubt, in
the event the Executive is terminated in connection with a Change of Control
transaction in which the Company’s stock is acquired for cash or cash
equivalents, Executive shall have the same right to participate in the Change of
Control transaction with respect to any unvested shares held by Executive as the
Company’s stockholders have generally with respect to shares of stock that are
not subject to vesting.

7. Restrictive Covenants. In consideration of the Executive’s employment or
continued employment with the Company and the Severance Payment, the Executive
agrees to comply with the following restrictive covenants:

(a) The Executive shall not, at any time during the Restricted Period, directly
or indirectly engage in, have any equity interest in, or manage or operate any
person, firm, corporation, partnership, business or entity (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in (either directly or through any subsidiary or
Affiliate thereof) any business or activity (i) relating to (A) the design,
manufacture, marketing, sale or distribution of video game platforms and
accessories for videogame platforms, personal computer, Mac, iPod or other
mobile devices or (B) the development of flight simulation hardware, which
competes with the business of the Company or any entity owned by the Company, or
(ii) which the Company or any of its Affiliates has taken active steps to engage
in or acquire, but only if the Executive directly or indirectly engages in, has
any equity interest in, or manages or operates, such business or activity
(whether as director, officer, employee, agent, representative, partner,
security holder, consultant or

 

9



--------------------------------------------------------------------------------

otherwise). Notwithstanding the foregoing, the Executive shall be permitted to
acquire a passive stock or equity interest in such a business; provided that
such stock or other equity interest acquired is not more than five percent
(5%) of the outstanding interest in such business.

(b) The Executive shall not, at any time during the Restricted Period, directly
or indirectly, either for himself or on behalf of any other entity, (i) recruit
or otherwise solicit or induce any employee, customer, subscriber or supplier of
the Company to terminate its employment or arrangement with the Company, or
otherwise change its relationship with the Company, or (ii) hire, or cause to be
hired, any person who was employed by the Company at any time during the twelve
(12)-month period immediately prior to the Date of Termination or who thereafter
becomes employed by the Company.

(c) The provisions contained in Sections 7(a) and 7(b) may be altered and/or
waived to be made less restrictive on the Executive with the prior written
consent of the Board or the Independent Directors.

(d) Except as the Executive reasonably and in good faith determines to be
required in the faithful performance of the Executive’s duties hereunder or in
accordance with Section 7(f), the Executive shall, during the Term and after the
Date of Termination, maintain in confidence and shall not directly or
indirectly, use, disseminate, disclose or publish, or use for the Executive’s
benefit or the benefit of any person, firm, corporation or other entity, any
confidential or proprietary information or trade secrets of or relating to the
Company, including, without limitation, information with respect to the
Company’s operations, processes, protocols, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, compensation paid to employees or other terms of employment
(“Proprietary Information”), or deliver to any person, firm, corporation or
other entity, any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information. The Executive’s
obligation to maintain and not use, disseminate, disclose or publish, or use for
the Executive’s benefit or the benefit of any person, firm, corporation or other
entity, any Proprietary Information after the Date of Termination will continue
so long as such Proprietary Information is not, or has not by legitimate means
become, generally known and in the public domain (other than by means of the
Executive’s direct or indirect disclosure of such Proprietary Information) and
continues to be maintained as Proprietary Information by the Company. The
parties hereby stipulate and agree that as between them, the Proprietary
Information identified herein is important, material and affects the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).

(e) Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, marketing strategies, products or processes.

(f) The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company (if lawfully permitted to do so) the earliest
possible notice thereof, and shall, as much in advance of the return date as
possible, make available to the

 

10



--------------------------------------------------------------------------------

Company and its counsel the documents and other information sought, and shall
assist such counsel in resisting or otherwise responding to such process. The
Executive may also disclose Proprietary Information if: (i) in the reasonable
written opinion of counsel for the Executive furnished to the Company, such
information is required to be disclosed for the Executive not to be in violation
of any applicable law or regulation or (ii) the Executive is required to
disclose such information in connection with the enforcement of any rights under
this Agreement or any other agreements between the Executive and the Company.

(g) The Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives, equity
holders or Affiliates, either orally or in writing, at any time; provided that
the Executive may confer in confidence with the Executive’s legal
representatives, make truthful statements to any government agency in sworn
testimony, or make truthful statements as otherwise required by law. The Company
agrees that, upon the termination of the Executive’s employment hereunder, it
shall advise its directors and executive officers not to disparage the
Executive, either orally or in writing, at any time; provided that they may
confer in confidence with the Company’s and their legal representatives and make
truthful statements as required by law.

(h) Prior to accepting other employment or any other service relationship during
the Restricted Period, the Executive shall provide a copy of this Section 7 to
any recruiter who assists the Executive in obtaining other employment or any
other service relationship and to any employer or person with which the
Executive discusses potential employment or any other service relationship.

(i) In the event the terms of this Section 7 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.

(j) As used in this Section 7, the term “Company” shall include the Company, its
parent, related entities, and any of its direct or indirect subsidiaries.

8. Injunctive Relief. The Executive recognizes and acknowledges that a breach of
the covenants contained in Section 7 will cause irreparable damage to the
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Section 7, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief.

9. Section 409A.

(a) General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and

 

11



--------------------------------------------------------------------------------

conditions required by, Section 409A. Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company determines that any
amounts payable hereunder will be immediately taxable to the Executive under
Section 409A, the Company reserves the right to (without any obligation to do so
or to indemnify the Executive for failure to do so) (i) adopt such amendments to
this Agreement or adopt such other policies and procedures (including
amendments, policies and procedures with retroactive effect) that it determines
to be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement and to avoid less favorable accounting or tax consequences for the
Company and/or (ii) take such other actions it determines to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A or to
comply with the requirements of Section 409A and thereby avoid the application
of penalty taxes thereunder. Notwithstanding anything herein to the contrary, no
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from the
Executive or any other individual to the Company or any of its Affiliates,
employees or agents.

(b) Separation from Service under Section 409A; Section 409A
Compliance. Notwithstanding anything herein to the contrary: (i) no termination
or other similar payments and benefits hereunder shall be payable unless the
Executive’s termination of employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations; (ii) if the Executive is deemed at the time of the Executive’s
separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of any termination or other similar payments and benefits to which the
Executive may be entitled hereunder (after taking into account all exclusions
applicable to such payments or benefits under Section 409A) is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
such portion of such payments and benefits shall not be provided to the
Executive prior to the earlier of (x) the expiration of the six (6)-month period
measured from the date of the Executive’s “separation from service” with the
Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A) or (y) the date of the Executive’s death; provided
that upon the earlier of such dates, all payments and benefits deferred pursuant
to this Section 9(b)(ii) shall be paid in a lump sum to the Executive, and any
remaining payments and benefits due hereunder shall be provided as otherwise
specified herein; (iii) the determination of whether the Executive is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of the Executive’s separation from service shall be made by the Company
in accordance with the terms of Section 409A (including, without limitation,
Section 1.409A-1(i) of the Department of Treasury Regulations and any successor
provision thereto); (iv) to the extent that any Installment Payments under this
Agreement are deemed to constitute “nonqualified deferred compensation” within
the meaning of Section 409A, for purposes of Section 409A (including, without
limitation, for purposes of Section 1.409A-2(b)(2)(iii) of the Department of
Treasury Regulations), each such payment that the Executive may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment; (v) to the extent that any reimbursements or corresponding in-kind
benefits provided to the Executive under this Agreement are deemed to constitute
“deferred compensation” under Section 409A, such reimbursements or benefits
shall be provided reasonably promptly, but in no event later than December 31 of
the year following the year in which the expense was incurred, and in any event
in accordance with Section 1.409A-3(i)(1)(iv) of the Department of

 

12



--------------------------------------------------------------------------------

Treasury Regulations; and (vi) the amount of any such payments or expense
reimbursements in one calendar year shall not affect the expenses or in-kind
benefits eligible for payment or reimbursement in any other calendar year, other
than an arrangement providing for the reimbursement of medical expenses referred
to in Section 105(b) of the Code, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

10. Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any entity, including any successor to all or
substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. The Executive may not assign the
Executive’s rights or obligations under this Agreement to any individual or
entity. This Agreement shall be binding upon and inure to the benefit of the
Company, the Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable.

11. Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of California,
without reference to the principles of conflicts of law of California or any
other jurisdiction, and where applicable, the laws of the United States.

12. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

13. Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party hereto shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally or sent by
telex, telecopy, or certified or registered mail, postage prepaid, to the
following address (or at any other address as any party hereto shall have
specified by notice in writing to the other party hereto):

If to the Company:

Mad Catz Interactive, Inc.

10680 Treena Street, Suite 500

San Diego, California 92131

Attn: General Counsel

Facsimile: (858) 790-5018

If to the Executive, at the address set forth on the signature page hereto.

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

15. Entire Agreement. This Agreement (together with any other agreements and
instruments contemplated hereby or referred to herein) is intended by the
parties hereto to be the final expression of their agreement with respect to the
employment of the Executive by the

 

13



--------------------------------------------------------------------------------

Company and may not be contradicted by evidence of any prior or contemporaneous
agreement (including, without limitation, any term sheet or offer letter). The
parties hereto further intend that this Agreement shall constitute the complete
and exclusive statement of its terms and that no extrinsic evidence whatsoever
may be introduced in any judicial, administrative, or other legal proceeding to
vary the terms of this Agreement.

16. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and a
duly authorized officer of the Company and approved by the Board, which
expressly identifies the amended provision of this Agreement. By an instrument
in writing similarly executed and approved by the Board, the Executive or a duly
authorized officer of the Company may waive compliance by the other party or
parties hereto with any provision of this Agreement that such other party was or
is obligated to comply with or perform; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure to comply or perform. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder shall preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

17. No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

18. Construction. This Agreement shall be deemed drafted equally by both of the
parties hereto. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party hereto shall not apply. The headings in this Agreement are
only for convenience and are not intended to affect construction or
interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) “includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the entities or persons referred to may require.

19. Arbitration. Any dispute or controversy based on, arising under or relating
to this Agreement shall be settled exclusively by final and binding arbitration,
conducted before a single neutral arbitrator in San Diego, California in
accordance with the rules and procedures of JAMS, by a neutral arbitrator who is
mutually agreeable to the parties hereto, or appointed by JAMS if the parties
cannot agree. Arbitration may be compelled, and judgment may be entered on the
arbitration award in any court having jurisdiction; provided, however, that the
Company shall be entitled to seek a restraining order or injunction in any court
of competent jurisdiction to prevent any continuation of any violation of the
provisions of Section 7, and the Executive hereby consents that such restraining
order or injunction may be granted without requiring the Company to post a

 

14



--------------------------------------------------------------------------------

bond. The arbitrator shall be entitled to award any relief available in a court
of law. Each party shall bear its own costs and attorneys’ fees in connection
with arbitration; provided that the parties shall bear equally the cost of the
arbitrator and JAMS’ administrative fees.

20. Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

21. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement, any federal, state, local or foreign withholding
or other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

22. Absence of Conflicts; Executive Acknowledgement. The Executive hereby
represents that from and after the Effective Date the performance of the
Executive’s duties hereunder will not breach any other agreement to which the
Executive is a party. The Executive acknowledges that the Executive has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on the Executive’s own judgment.

23. Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued prior to such
expiration or termination.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

COMPANY       EXECUTIVE By:   /s/ Karen McGinnis       /s/ Tyson Marshall  
Karen McGinnis       Tyson Marshall   President & CEO              
Address:                                    
                                                                     
                                                                               
                                

 

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

Tyson Marshall (the “Executive”) agrees for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, hereby forever to release, discharge, and covenant not
to sue Mad Catz Interactive, Inc., a corporation existing under the federal laws
of Canada (the “Company”), and any of its past, present, or future parent,
affiliated, related, and/or subsidiary entities, and all of the past and present
directors, shareholders, officers, general or limited partners, employees,
agents, and attorneys, and agents and representatives of such entities, and
employee benefit plans in which the Executive is or has been a participant by
virtue of his employment with the Company (collectively, the “Releasees”), from
any and all claims, debts, demands, accounts, judgments, rights, causes of
action, equitable relief, damages, costs, charges, complaints, obligations,
promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected, which the Executive has or may have had
against such Releasees based on any events or circumstances arising or occurring
on or prior to the date this release (the “Release”) is executed, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever, (a) the Executive’s employment with the Company or its
subsidiaries or the termination thereof or (b) the Executive’s status at any
time as a holder of any securities of the Company, and any and all claims
arising under federal, state, or local laws relating to employment, or
securities, including without limitation claims of wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, or liability
in tort, claims of any kind that may be brought in any court or administrative
agency, any claims arising under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Fair Labor Standards Act, the Employee Retirement Income Security Act, the
Family and Medical Leave Act, the Securities Act of 1933, the Securities
Exchange Act of 1934, the Sarbanes-Oxley Act, and similar state or local
statutes, ordinances, and regulations; provided, however, notwithstanding
anything to the contrary set forth herein, that this Release shall not extend to
(i) benefit claims under employee pension or welfare benefit plans in which the
Executive is a participant by virtue of his employment with the Company or its
subsidiaries, (ii) any rights under that certain Employment Agreement, dated as
of February 5, 2016, by and between the Company and the Executive, (iii) any
rights of indemnification the Executive may have under any written agreement
between the Executive and the Company (or its affiliates), the Company’s
Articles of Incorporation, its Bylaws, any applicable statute or common law, or
pursuant to any applicable insurance policy, (iv) unemployment compensation,
(v) contractual rights to vested equity awards, (vi) COBRA benefits and
(viii) any rights that may not be waived as a matter of law.

The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). The Executive understands
and warrants that he has been given a period of 21 days to review and consider
this Release. The Executive further warrants that he understands that he may use
as much or all of his 21-day period as he wishes before signing, and warrants
that he has done so. The Executive further warrants that he understands that,
with respect to the release of age discrimination claims only, he has a period
of



--------------------------------------------------------------------------------

seven days after executing on the second signature line below to revoke the
release of age discrimination claims by notice in writing to the Company.

The Executive is hereby advised to consult with an attorney prior to executing
this Release. By his signature below, the Executive warrants that he has had the
opportunity to do so and to be fully and fairly advised by that legal counsel as
to the terms of this Release.

ACKNOWLEDGEMENT (AS TO ALL CLAIMS

OTHER THAN AGE DISCRIMINATION CLAIMS)

The undersigned, having had full opportunity to review this Release with counsel
of his choosing, signifies his agreement to the terms of this Release (other
than as it relates to age discrimination claims) by his signature below.

 

        Tyson Marshall     Date

ACKNOWLEDGEMENT (AGE DISCRIMINATION CLAIMS)

The undersigned, having had full opportunity to review this Release with counsel
of his choosing, signifies his agreement to the terms of this Release (as it
relates to age discrimination claims) by his signature below.

 

        Tyson Marshall     Date